            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA

HEATHER MARIE ROBUSH,                         )
                                              )
                          Plaintiff,          )
                                              )
vs.                                           )     Case No. CIV-19-251-SLP
                                              )
ANDREW SAUL,                                  )
Commissioner of the Social Security           )
Administration,                               )
                                              )
                          Defendant.          )

                                       ORDER

      Before the Court is the Report and Recommendation of United States Magistrate

Bernard M. Jones entered November 19, 2019 [Doc. No. 26]. No objection to the Report

and Recommendation has been filed nor has an extension of time in which to object been

sought or granted. Therefore, the Report and Recommendation of the Magistrate Judge is

ADOPTED in its entirety and the decision of the Commissioner is AFFIRMED.

      IT IS SO ORDERED this 6th day of December, 2019.
